NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CARDELL GAUFF,                                  No. 19-16781

                Plaintiff-Appellant,            D.C. No. 2:19-cv-04492-DGC-
                                                ESW
 v.

JOHN PERKINS, Facility Health                   MEMORANDUM*
Administrator; et al.,

                Defendants-Appellees.



                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Arizona state prisoner Cardell Gauff appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate indifference to

his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d

443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Gauff’s action because Gauff failed to

allege facts sufficient to show that defendants were deliberately indifferent to

Gauff’s Hepatitis C diagnosis. See Toguchi v. Chung, 391 F.3d 1051, 1056-57 (9th

Cir. 2004) (a prison official is deliberately indifferent only if he or she knows of

and disregards an excessive risk to inmate health); Leer v. Murphy, 844 F.2d 628,

633 (9th Cir. 1988) (“A person deprives another of a constitutional right, . . .

[under § 1983 ], if he does an affirmative act, participates in another’s affirmative

acts, or omits to perform an act which he is legally required to do that causes the

deprivation of which [the plaintiff complains].” (citation and internal quotation

marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Gauff’s pending motion is denied.

      AFFIRMED.




                                           2                                      19-16781